Title: Post Office Accounts, [9 July 1764]
From: Franklin, Benjamin
To: 


Among Franklin’s miscellaneous post-office records is a folio sheet containing a memorandum of amounts due to him and his colleague John Foxcroft for traveling expenses while on official business and a balance sheet of his account with the General Post Office with entries dated between July 9, 1764, and March 20, 1765. Both are in Franklin’s hand. Parts of two pages contain various monetary calculations, but with a single unexplained exception, none of the amounts appearing in these calculations matches any of the entries in the memorandum or balance sheet, hence they are not reproduced here.
 
[July 9, 1764]


G.P.O. Dr. to B.F.


His Allowance for travelling Expences thro” all the Colonies from Virginia to New Hampshire to visit and regulate the Offices establish new ones, &c. 79 Days at 21s.
}
  82.
  19.
  0


G.P.O. Dr. to J.F.


His Allowance &c. 93 Days at 21s.

97.
13.
0


  G.P.O. Dr. to J.F.


His Allowance &c. to Annapolis 18 Days at 21s.

18
18
0


  G.P.O. Dr. to J.F.


His Allowance to Lancaster and York9 Days at 21.
}
9.
  9



See his Letter from March 16. 1765









Dr


General Post Office





1764
July
12.
To B Franklin for Bills remitted R. Trevor Esqr.
£1500:
0:
0



  Aug.
9.
To Do.Do.
550:
0:
0





To Do. for Fees paid Lawyers
4.
13.
11



  Oct.
2.
To Do. for One Years Salary
300:
0.
0





To J.F. for One Years Salary
300:
0:
0





To Fr. and Foxt. Comptrollers Salary and [Int. paid?]
105:
0:



1765
  Mar.
15.
To J.F. for Ballance of Williamsburg Office paid J Royle
46.
15:
5





To B F. travelling Expences 79 Days at 21
82.
19
-





To J F. Do.
82.
19
-





To J F. Journey to Portsmouth 14 Days
14.
14
-





To J F. Do. to Annapolis 18 Days
18.
18
-





To J F. Do. to Lancaster 9 Days
9:
  9:
  -






3015:
8:
4





Ballance
  428:
  15:
  9






£ 44:
4:
1







CrSterling.


July
9.
1764.
By Ballance of Account to this Day
£2070.
12.
3¼



25

By B F. Cash received of J.P. Tower hill Office
3.
11.
3



28.

By B F. received of Do. N York Office £500 Currency
266.
13.
4


Sept.
5.

By B F. received of Philadelphia Office
805.
10.
6


Oct.
5.

By B F. received of Philadelphia Office
68:
16:
7¼





By J. F. received of Annapolis Office
17.
18.
3¼



22.

By Do. received of York Office Virginia
2:
12.
1½


Nov.
2.

By Do. received of W. Dunlap per Hunter’s Executors
51:
9:
2½


March
5:
1765.
By Do. received of Do. per Mr. Royle
77:
6.
5



15.

By Do. received of York Office Virginia
6:
2.
3¼





Omitted above





Aug.
2.
1764.
By B F. received of J P. from Tower Hill Office 32s. 6d. York-
17.
0





By J F. received of Do. [Ballance of Lottery Account £36: 5. 0] Pennsylvania Money
21.
0.
0


March
  18.
1765.
By B F. received of J P. £82. 4: 0 Pennsylvania Money
45.
0.
0



20.

By B F. received of Do. 11: 16. 0 Do.
6.
  14.
  10






3444:
4:
1



Query. Whether the two last Articles of this Account were not paid by Mr. Parker as part of his private Debt to B F.?





